DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:	
	In reference to claim 1, applicant has amended the claim to include provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, establishing an initial trust between the third computing device and the second computing device, establishing an initial trust between the third computing device and a fourth computing device, configuring with the second computing device over the SOL of the third computing device at least one setting of the BIOS of the third computing device storing a schedule for changing the at least one setting of the BIOS of the third computing device, reconfiguring with the second computing device at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device, directing the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device using the second computing device, and reconfiguring at least one setting of the BIOS of the third computing device using the fourth computing device in response to said directing. Examiner agrees that the prior references of record do not explicitly disclose these teachings.
	Upon further searching, no references found, individually nor in combination, explicitly teach the limitations listed above in combination with the other limitations listed in the amended claim 1.
	In reference to claims 11, this independent claim recites a method of with the same limitations and features listed in the amended claim 1, and is thus similarly allowed.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186